Citation Nr: 1800944	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  09-32 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, to include whether additional separate evaluations for neurologic manifestations are warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974, November 1990 to May 1991, and December 1996 to September 1997.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
	
The Veteran testified before the Board at a July 2014 videoconference hearing.  A transcript of the hearing is of record.  

In February 2016, and May 2017, the Board remanded the appeal for further development.  It is once again before the Board for review.  

It is noted that currently, in addition to the 20 percent rating for the low back, herein at issue, separate ratings have been assigned for radiculopathy of the left lower extremity, and for meralgia paresthetica of the left leg.  The consideration, herein, stems in part from other nerves that were noted to be possibly involved with the low back pathology as set out in prior Remand development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

During the July 2014 videoconference hearing, the Veteran testified that his back condition interfered with his ability to work.  It has not been asserted that he is unemployable due to this or other service connected disabilities so the issue of a total rating based on individual unemployability has not been raised.



FINDING OF FACT

The Veteran's service-connected lumbar spine degenerative disc disease was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis of the thoracolumbar spine.  Incapacitation requiring bed rest has not been asserted or demonstrated.  Neurological damage other than that for which compensation is assigned has not been separately shown as due to the back disorder.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for lumbar spine degenerative joint disease were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Pursuant to the Board's May 2017 Remand, the Appeals Management Center (AMC) obtained outstanding treatment records, scheduled a VA examination to determine the severity of the Veteran's service-connected spine disability, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's May 2017 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the July 2014 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

II. Increased Rating

The Veteran's service-connected lumbar spine degenerative disc disease has been rated as 20 percent disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (5):For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Board notes that intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  

The Board observes that service connection for radiculopathy of the left sciatic nerves has been established, and disability evaluations have been assigned for the left sciatic nerve disorder.  Similarly, service connection has been established for the Veteran's meralgia paresthetica of the left leg, and disability evaluations have been assigned for the disorder.  As the Veteran has not disagreed with these determinations, the Board will not address symptoms associated with radiculopathy or meralgia paresthetica and will restrict its analysis to the orthopedic manifestations of the Veteran's service-connected lumbar spine degenerative disc disease.

Also, the Veteran has been found to have nerve disorders in external popliteal nerve, anterior tibial nerve, posterior tibial nerve, anterior crural nerve, internal saphenous nerve, obturator nerve, and ilio-inguinal nerve.  As clarified in the May 2016 VA examination that was conducted as per the February 2016 Board remand directives, however, the only nerves impacted by the Veteran's lumbar spine degenerative disc disease are the left sciatic nerve and lateral cutaneous nerve and there is no objective evidence that any of the nerves above are proximately due to or were aggravated by the Veteran's service-connected degenerative disc disease.  See May 2016 VA Medical Opinion.  Similar findings were also recorded on the May 2017 examination. Therefore, the Board finds that no other or additional separate evaluations for neurologic manifestations associated with the Veteran's lumbar spine degenerative disc disease are necessary, other than those currently assigned.  

The January 2002 VA examination reports the Veteran's forward flexion of his spine is to 90 degree and extension to 30 degrees.  He was found to have no pain with hip range of motion.  

The January 2003 VA examination reports the forward flexion of 70 degrees and 20 degrees of extension.  

The December 2005 VA examination reports the forward flexion of 90 degrees and 10 degrees of extension, 30 degrees of right and left lateral flexion and 30 degrees of right rotation and 15 degrees of left rotation, all limited by pain.  The combined ROM was 205 degrees.  However, the examiner stated that the range of motion measured above was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use on the examination.  

The July 2009 VA examination finds that the forward flexion was 70 degree with 50 after repetition.  Extension was 30 degrees with 20 after repetitive use.  Motion was characterized by pain at the end of range.  The combined ROM was 150 degrees.  

In the August 2011 VA examination, the examiner reported forward flexion of 75 degrees with pain starting at 60 degrees; extension to 25 degrees with pain starting at 20 degrees.  The combined ROM was 220 degrees.  After repetitive use test, the forward flexion was 75 degrees; extension 20 degrees, with no additional limitation in the range of motion of spine following the repetitive use testing.  Further, the examiner noted that the Veteran had no intervertebral disc syndrome (IVDS).  

The October 2012 VA examination reports that the Veteran's spine forward flexion 40 degrees with pain beginning at 0 degree; extension ends at 10 degree with pain beginning at 0 degrees.  The combined ROM was 120 degrees.  The Veteran was not able to perform repetitive-use testing due to pain from recent prostate abdominal surgery.  The examiner noted that the Veteran had additional limitation in ROM of his spine following repetitive-use testing.  The Veteran had guarding or muscle spasm of the thoracolumbar spine, resulting in abnormal gait.  The examiner noted that the Veteran had IVDS, but he had no capacitating episodes over the past 12 months due to IVDS.  The Veteran used a cane to assist his movement.  

During the July 2014 hearing, the Veteran testified that he was not receiving any type of physical therapy or treatment for his back condition, but that he experienced limitation of motion when standing or moving.  The Veteran had trouble in bending forward and had pain in doing so.  He further stated that he could comfortably work for about 50 feet albeit with an altered gait.  He reported that he had muscle spasm. The Veteran testified that his back condition had gotten worse in recent years with his back stiffen up more and excruciating pain.  

The March 2015 VA examination finds that the forward flexion to 50 degrees; extension to 20 degrees.  The combined ROM was 190 degrees.  Pain was noted on exam and found to cause functional loss.  There is evidence of pain with weight bearing, but there was no additional loss of function or range of motion after three repetitions.  During flare-ups, the forward flexion was to 50 degrees, extension to 20 degrees. No guarding or muscle spasm of the spine was observed.  No ankylosis of the spine was observed.  The Veteran was found to have IVDS, but had no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran regularly uses canes as assistive device.  

Finally, most recently, the Veteran underwent a VA examination in May 2017.  The Veteran reports that flare-ups occur about three times per week.  The Veteran states that he has the same symptoms, but they are increased in severity.  The Veteran has difficulty with sitting, standing, walking, climbing stairs, and lifting.  The forward flexion was to 65 degrees, extension to 25 degrees.  The combined ROM was 190 degrees.  Pain was noted on exam, but did not result in functional loss.  Pain was exhibited during forward flexion and extension.  There was evidence of pain with weight bearing.  The Veteran was able to perform repetitive-use testing, but there was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time, but the examiner was not able to describe the effect in terms of range of motion.  There was no flare up during the examination, but it was noted that pain significantly limited functional ability with flare ups.  The Veteran had guarding or muscle spasm of the spine, but they do not result in abnormal gait or abnormal spinal contour.  The guarding was found to be a result of the Veteran's body tightening up while doing an activity such as bending, lifting, climbing stairs, reaching for something, and changing positions.  There was no anklyosis of the spine.  The Veteran was found not to have IVDS.  The Veteran occasionally uses brace, canes, or heating pad.  Further, there was objective evidence of pain when the back is used in non-weight bearing, but resulted in the same ROM as active ROM.  

Considering the evidence of record, the Board finds that the orthopedic manifestations of the Veteran's service-connected lumbar spine disability did not approach the severity contemplated for a rating higher than 20 percent which requires forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis which were not seen on examinations at any time during the appeal.  There have been no allegations or findings of incapacitation under the regulation that would warrant a higher rating.

In its analysis, the Board has considered functional loss due to pain and other factors, to include with repeated use or during flare-ups, in conjunction with the criteria pertaining to the spine.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  

Even considering limited motion due to pain and on repetitive testing, forward flexion was greater than 30 degrees, and the combined range of thoracolumbar motion was greater than 120 degrees.  The maximum rating possible under limitation of motion for the thoracolumbar spine has been assigned, and further analysis under Deluca would not result in a higher schedular rating.  The evidence does not include any reports of ankylosis of the lumbar spine, and the Veteran has not reported any periods when his spine was fixed in position.  The Veteran's spine pain also has not been shown to be so disabling as to effectively result in ankylosis.  

Accordingly, the Board finds that an evaluation in excess of 20 percent prior for lumbar spine degenerative joint disease is not warranted at any time during the appeal period.


ORDER

Entitlement to an evaluation in excess of 20 percent for lumbar spine degenerative joint disease is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


